                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
vs.                                           )   CRIMINAL NO. 18-00131-CG
                                              )
ALAN LEE BAKY,                                )
                                              )
       Defendant.                             )

                        FINAL ORDER OF FORFEITURE

      This cause now comes before the Court upon the United States’ motion for a

Final Order of Forfeiture for the following asset:

      One Stoeger Cougar, Model 8000F, 9mm semi-automatic handgun,
      serial number T6429-09A000621

      (hereinafter, the “Stoeger firearm”).

The Court hereby finds that the motion is due to be granted, for the reasons set

forth therein and as set out below:

      On October 5, 2018, the United States filed a motion for preliminary order of

forfeiture for the Stoeger firearm. Doc. 24. In that motion, the United States

established the defendant’s interest in the property and the nexus between the

property and the defendant’s conviction for Count One of the Indictment. Doc. 24,

p. 2. On October 9, 2018, pursuant to 18 U.S.C. § 924(d)(1), Title 28 U.S.C. §

2461(c) and Fed. R. Cr. P. 32.2(b), the Court entered a preliminary order of

forfeiture for the Stoeger firearm. Doc. 25.

      In accordance with the provisions of 21 U.S.C. § 853(n) and Rule 32.2(b)(6),

the United States published notice of the forfeiture, and of its intent to dispose of
the Stoeger firearm, on the official government website, www.forfeiture.gov,

beginning on October 13, 2018, and ending on November 11, 2018. Doc. 35. The

publication gave notice to all third parties with a legal interest in the property to

file with the Clerk of the Court, 155 St. Joseph Street, Mobile, AL 36602, and a copy

served upon Assistant United States Attorney Gloria A. Bedwell, 63 South Royal

Street, Suite 600, Mobile, AL 36602, a petition to adjudicate their interest within 60

days of the first date of publication. Id. Further, in accordance with 21 U.S.C. §

853(n) and Rule 32.2(b)(6), the United States properly noticed the only party known

to have a potential interest in the property, Shane M. Norris. See Doc. 33.

However, no party filed a petition or claimed an interest in the property, and the

time for filing any such petition has expired.

       Further, pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the Preliminary Order of

Forfeiture became final as to the defendant, Alan Lee Baky, at the time of

sentencing and was made a part of the sentence and included in the judgment upon

timely request by the Government. Doc. 25, p. 2; see also doc. 32, p. 6.

       Thus, the United States has met all statutory requirements for the forfeiture

of the Stoeger firearm, and it is appropriate for the Court to enter a final order of

forfeiture.

       NOW, THEREFORE, the Court having considered the matter and having

been fully advised in the premises, it is hereby ORDERED, ADJUDGED and

DECREED that for good cause shown, the United States’ motion is GRANTED.

Under 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c) and Rule 32.2(c)(2) of the Federal



                                           2
Rules of Criminal Procedure, all right, title, and interest in the Stoeger firearm is

CONDEMNED, FORFEITED and VESTED in the United States for disposition

according to law; and

      IT IS FURTHER ORDERED that the Federal Bureau of Investigation or

other duly authorized federal agency take the Stoeger firearm into its secure

custody and control for disposition according to law; and,

      IT IS FURTHER ORDERED that pursuant to Title 21, United States Code,

Section 853(n)(7), the United States of America has clear title to the Stoeger firearm

and may warrant good title to any subsequent purchaser or transferee; and

      IT IS FURTHER ORDERED that the Federal Bureau of Investigation or

other duly authorized federal agency is hereby authorized to dispose of the Stoeger

firearm in accordance with the law; and

      IT IS FURTHER ORDERED that the Court shall retain jurisdiction in this

case for the purpose of enforcing this Order.

      DONE and ORDERED this 3rd day of January, 2019.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                           3
